Citation Nr: 1040848	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that that confirmed 
and continued the 30 percent evaluation in effect for PTSD.  By 
rating decision dated in May 2005, the RO increased the 
evaluation in effect for PTSD to 50 percent effective April 6, 
2004.

The the issue of entitlement to a total disability rating 
based on individual unemployability and an increased 
rating for his gunshot wound has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the Veteran's 
claim.

The Veteran has submitted letters from his employer noting 
difficulties he was having maintaining composure and that he such 
behavior had been discussed with him.  The Veteran reported on 
his July 2007 VA Form 9 that he retired from the Postal Service 
on October 3, 2006, earlier than he had planned.  

The Veteran's last VA examination for PTSD occurred in May 2004, 
over 6 years ago.  At that time, the examiner's impression was 
that the Veteran was functioning at a relatively high level in 
all areas of his life, and the examiner assigned him Global 
Assessment of Functioning (GAF) scores in his personal life and 
job of 62 and 85, respectively.  Thus, as the Veteran's PTSD 
symptomatology may have worsened since the last examination, 
remand is required for a VA examination to be conducted to 
determine the current severity of his PTSD.

Ongoing medical records should also be obtained.  It appears that 
the Veteran has received continuous outpatient treatment from VA.  
However, outpatient treatment records from the Bedford VA Medical 
Center dated from March 2005 through March 2007 have not been 
associated with the claims file.  Such should be requested on 
remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records 
from the VA Medical Center in Bedford, 
Massachusetts dating from March 2005 through 
March 2007, and from the VA Medical Center in 
While River Junction, Vermont dating since 
August 2008.

2.  Schedule the Veteran for a VA mental 
health examination to determine the current 
nature and severity of the Veteran's PTSD.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
testing deemed necessary should be conducted 
and the results reported.  Following review 
of the claims file and examination of the 
Veteran, the examiner should provide a GAF 
score and address the impact of the Veteran's 
PTSD on social and occupational functioning.  

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim for an 
increased evaluation for PTSD may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


